Citation Nr: 1734733	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-23 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, to include as secondary to service connected lung cancer.

2.  Entitlement to service connection for basaloid squamous cell carcinoma of the left tonsil, to include as due to herbicide exposure and/or secondary to service connected lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  The Veteran died on March [redacted], 2017.  In a May 2017 memorandum, the RO determined that the appellant applied for and was a proper substitute claimant with respect to the Veteran's pending appeal. See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); 38 C.F.R. § 3.1000 (a) (2016).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2010 and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing in July 2015.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran filed separate service connection claims for PTSD and anxiety.  However, as addressed at the July 2015 hearing, and pursuant to Clemons v. Shinseki, 23 Vet. App 1 (2009), the Board finds that it is appropriate to characterize the Veteran's claims as noted on the title page.

The Veteran was previously seeking entitlement to service connection for depressive disorder to include as secondary to service connected lung cancer.  In an April 2016 rating decision, the Veteran was granted service connection for unspecified depressive disorder and granted a rating of 30 percent effective February 23, 2010.  As this represents a total grant of benefits sought on appeal for this issue, the Board will move on to resolve the remaining issues as characterized on the title page.

In November 2015, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a psychiatric disorder, to include posttraumatic stress disorder and anxiety disorder.

2.  The Veteran's tonsil cancer did not manifest in service or for many years thereafter and is not related to his active service, including herbicide agents exposure.

3.  The Veteran's tonsil cancer was not caused by or permanently worsened in severity by the Veteran's service connected lung cancer.

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for an acquired psychiatric disability, to include posttraumatic disorder and anxiety disorder has not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The Veteran's tonsil cancer was not incurred in active service and may not be presumed to have been incurred in active service, including as secondary to the Veteran's service connected lung cancer.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The record reflects that the Veteran was provided all required notice in the letters sent in March 2010 and October 2012, prior to the September 2010 and March 2013 initial adjudications of the claims decided herein.

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard, VA has obtained the Veteran's service treatment records (STRs), private treatment records, post-service VA treatment records, VA examinations.  Further, VA has afforded the Veteran a most recent VA examination in January 2016, during the pendency of the appeal.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  38 C.F.R. § 3.159 (2016).

As noted in the Introduction, in November 2015 the Board remanded this case for further development.  In this regard, the November remand determined that a new examination was needed to determine whether the Veteran meets the criteria for PTSD, whether such a diagnosis is the result of the Veteran's in-service stressors and for each diagnosed disability other than PTSD, the examiner is to opine as to whether it is at least as likely as not that such is related to or caused by military service or the Veteran's service connected lung cancer.  Further the RO was to obtain the necessary authorization to retrieve records from Blue Ridge Cancer Center and St. Francis Oncology.  There was an attempt to obtain these private treatment records in a December 2015 letter to the Veteran.  A medical release form was included with the letter but was never signed and returned by the Veteran or the appellant.  It is the appellant's responsibility to cooperate in the development of his claim. 38 C.F.R. §§ 3.158, 3.655 (2016).

The Veteran was afforded a VA examination in January 2016 which includes an opinion as to whether the Veteran meets the criteria for PTSD, whether such a diagnosis is the result of the Veteran's in service stressors and for each diagnosed disability other than PTSD, the examiner is to opine as to whether it is at least as likely as not that such is related to or caused by military service or the Veteran's service connected lung cancer.  The Board finds that the VA examination report and opinion of record is adequate for rating purposes because it was performed and prepared by a medical professional, and was based on thorough examination of the Veteran, and reported findings pertinent to decide the claim for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that no further examinations are necessary regarding the above issues.

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004);  See also Caluza v. Brown, 7 Vet. App. 498 (1995).
The law also provides a disability may be service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. 3.303(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 (2016).  However, the provision of this final rule does not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in April 2015, the previous versions of the regulations including references to DSM-V apply.

Service connection for certain chronic diseases, such as a malignant tumor, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
 § 3.309(e); 75 Red. Reg. 53,202-53,216, 53,205 (August 31, 2010).

As an initial matter, the Board acknowledges that VA, effective August 4, 2014, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). See 79 Fed. Reg. 149, 45094 (August 4, 2014). VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in April 2015, a diagnosis of PTSD will be determined based on the criteria in the DSM-V. See 38 C.F.R. § 4.125 (a) (2016). The file contains VA mental health examinations performed prior to August 2014 when the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders was the medical and regulatory standard and was appropriate for use by the examiners at those times. As there is no information to the contrary, the Board will presume that earlier VA examiners appropriately utilized the diagnostic standard in effect at the time of their examinations.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).

Psychiatric Disorders

The Veteran contended that his PTSD, with anxiety disorder was directly related to his military service.  Specifically the Veteran has asserted that his psychiatric condition is due to several in service stressors to include an incident while deployed to Vietnam when he would fly up and down the coast in a helicopter.  The Veteran maintained that he "took fire a couple of times" during this event.  The Veteran also noted that while in Vietnam he saw a dead body floating in the water.  "He was floating face up like a fricking beach toy you take to the beach."  The Veteran further reported that twice while in a helicopter in Vietnam he had hard landings.  Lastly, the Veteran has reported that he may have fathered a child in Vietnam and the thought of not knowing of the child's status saddens him. 

In February 2010 the Veteran was treated by VA and seen due to nightmares.  The examiner noted "patient has increasing nightmares about his time in the war.  His triggers include children of friends who [are] serving in the recent war."  The examiner also noted the Veteran "has anxiety" and that he "has symptoms of depression including low mood, decreased interest, guilty feelings and decreased concentration.."  Ultimately, the results of a PTSD screening were negative and was noted by the examiner.

The Veteran had a VA psychiatric examination again in September 2010.  During that examination the Veteran reported "some feelings of anxiety but says he appears calm on the outside, but inside, he is more nervous, and some of what he is nervous about involves worrying about lack of finances."  The examiner further noted, "he worries about the baby he may have fathered in Vietnam."  His reported GAF score was 60.  The examiner opined that the Veteran did not meet the criteria for PTSD at this time, however the examiner did diagnose the Veteran with anxiety disorder, not otherwise specified.  No rational was provided for the diagnosis for anxiety disorder.  This opinion will be afforded less probative value due to the omission of a rationale.  

The Veteran was examined again by VA in August 2011.  In this examination, the examiner determined the Veteran did not meet symptom criteria for PTSD.  The examiner noted the Veteran's claim that "he had guilty feelings" about possibly fathering a child in Vietnam, however the examiner opined,  "it is more likely that the Veteran's current stress of unemployment, financial difficulties, or other more recent events would be more likely to contribute to his mood issues."  While the examiner noted the previous September 2010 opinion that the Veteran had an anxiety disorder, the examiner opined that it is less likely than not that the Veteran's current anxiety disorder is related to his military service.   It was further noted that the Veteran's drinking could likely contribute to his mood and anxiety issues.  

In September 2011, during VA treatment the Veteran reported he was experiencing no anxiety symptoms.  The Veteran stated "if anything, I don't worry to a fault, I should probably worry about things more."  See page 23 September 2011 Salem VAMC Progress Notes.   Later, in the VA treatment progress notes of June 2012, the patient denied having any anxiety disorder symptoms.  See page 15 June 2012 Salem VAMC Progress Notes.  

The Veteran underwent a VA psychiatric examination in January 2016.  The VA examiner noted that the Veteran's concerns about possibly fathering a child in Vietnam was not a traumatic stressor.  The remaining three stressors alleged by the Veteran did however, meet DSM-V criterion A.  Although, the stressors met DSM-V criterion A, the January 2016 VA examiner determined that none of these stressors related to the Veteran's fear of hostile military or terrorist activity.  The examiner acknowledged that the Veteran's stressors were conceded.  See November 2012 PTSD Stressor Decision.  The examiner opined:

"Regarding diagnosis, the Veteran's self-report (and BVA remand which concedes stressor exposure) indicates that he meets DSM-V criterion A (stressor exposure) but he did not report a sufficient number of symptoms to meet criteria B (re-experiencing symptoms), criteria C (avoidance symptoms), criteria-D (persistent negative changes in cognition/mood) or criteria-E (hyperarousal), hence he cannot be given a diagnosis of PTSD.  To clarify, he did not report intrusive thoughts, distress or physiological arousal at stimuli reminding him or reported stressors, and he reported neither internal distraction avoidance strategies or avoidance behaviors of stimuli reminding him or stressor events noted above, hence he did not report current symptoms indicative of PTSD or any other trauma/stressor related disorder, and hence no diagnosis given."

The examiner also addressed the validity of the PTSD diagnosis found in other evidence of record.  The examiner states:

"While another VA had mental health treatment providers give PTSD as a diagnosis, this appears to have probably been in error (clinicians frequently do not rigorously apply DSM-V criteria when making diagnoses, or there is 'diagnostic creep' by resident physician who changed anxiety disorder diagnosis to PTSD without sufficient rationalization in the treatment records of Veteran, when Veteran was experiencing alcohol abuse, depression at that time, which were minimized in resident physician's conceptualization/treatment notes despite such like accounting for rebound anxiety and sleep disturbances), as no notes sufficiently justified the diagnosis or identified clear symptom constellations with frequencies sustainable over time."

Specifically with respect to the Veteran's claimed anxiety disorder the examiner noted "while he reported having a panic attack undergoing a PET scan, he did not report a significant pattern of such and is not opined to be qualifying for any anxiety disorder."  The examiner further opined that there was no evidence of a full personality disorder for the Veteran.  

The Veteran does not have a current diagnosis of PTSD or an anxiety disorder.  Failing to meet the first element of service connection, the Board finds there is no need for further analysis of the remaining elements.  Therefore, in light of the above and in sum, the Board finds that the preponderance of the credible evidence is against the Veteran's claim for service connection for a psychiatric disability to include PTSD and anxiety disorder.  As such this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

Left Tonsil Cancer

The Veteran contends that his basaloid squamous cell cancer is directly related to his military service, to include his in-service exposure to herbicides.  The Veteran has verified service in the Republic of Vietnam during the Vietnam era.  Thus, his exposure to herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6).

Squamous cell cancer of the tonsil is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  However, a claimant is not precluded from establishing service connection for a disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service treatment records show that the Veteran complained of a sore throat and swollen lymph nodes were noted in July 1969.  In December 1969, the Veteran complained of a sore throat and neck pain.  In May 1970, entry notes indicate the Veteran had swollen glands and complained of an ear ache.  No diagnosis was provided at any time.  The Veteran's separation exam contained a normal clinical evaluation and no abnormalities were noted.

In a December 2012 VA examination, the examiner found that the Veteran's tonsil cancer was less likely than not incurred during the Veteran's military service.  The examiner's rationale was "although this Veteran does not smoke, he does have a heavy alcohol use history.  Alcohol consumption is the second greatest risk for developing head and neck cancers."  See Page 16 December 2012 VA Examination.  The examiner noted that the Veteran's tonsil cancer is lymphatic in nature and not respiratory.  Herbicide exposure presumptive lymphatic cancer includes only non Hodgkin's Lymphoma which the Veteran does not suffer from.
In an April 2013 letter from a private treatment center, the radiation oncologist wrote "It has been brought to my attention that [the Veteran] has been exposed to Agent Orange while serving in Vietnam.  As a nonsmoker [the Veteran] has no other known risk factors that may have caused this diagnosis of squamous cell carcinoma of the tonsil."  The oncologist went on to opine that the Veteran's tonsil cancer is a result of prolonged exposure to herbicides.  See April 2013Letter from Dr. D.B. of Blue Ridge Cancer Care.  The oncologist does not provide or point to any medical information which explains or supports his conclusions.  For the aforementioned reasons, this evidence will be afforded no probative value.

In January 2016 the Veteran had a VA throat examination.  The examiner opined the Veteran's tonsil cancer was less likely than not incurred in the military.  "There have been no studies that support the causal relationship of head and neck cancers to the tactical herbicide Agent Orange.  Additionally there are no studies that link remote episodes of tonsillitis and related lymphadenopathy to the development of tonsillar cancer."  As to whether the Veteran's tonsil cancer was caused or aggravated by his service connected lung cancer, the examiner said "the tonsillar cancer and successful treatment of the tonsillar cancer preceded the diagnosis of the Veteran's service connected lung disease by a year and a half.  Therefore it is less likely than not that the Veteran's tonsillar cancer was caused by his lung cancer or that it was aggravated by the lung cancer." See Page 15 January 2016 VA Examination.

There is no competent evidence suggesting that the Veteran's tonsil cancer is related to in-service herbicide agents exposure or that it is otherwise related to service.  The Veteran's service treatment records do not indicate that he was treated for, or had complaints of, any type of cancer during service.  Further weighing against the Veteran's claim is the length of time that elapsed between active service and the initial documentation of a diagnosis of tonsil cancer in 2012, which is at least four decades after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).

The question as to the cause of the Veteran's tonsil cancer is a complex medical question.  While the Veteran is competent to report what he experiences, he is not competent to ascertain the etiology of his disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight and credence to the December 2012 and January 2016 VA opinions. 

The preponderance of the evidence is against the Veteran's claim for service connection for basaloid squamous cell carcinoma of the left tonsil and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, supra.








(Continued on next page)


ORDER

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic disorder and anxiety disorder is denied.

2.  Entitlement to service connection for basaloid squamous of the left tonsil is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


